LICENSE AND SUPPLY AGREEMENT dated as of November 17, 2008between MEDA AB and ULURU Inc. THIS LICENSE AND SUPPLY AGREEMENT (this “Agreement”) is made and entered into as of this November 17, 2008 (the “Effective Date”), between MEDA AB, a corporation organized and existing under the laws of Sweden, and having an address at Pipers väg 2, Box 906 , olna, Sweden (“MEDA”) and ULURU Inc., a corporation organized and existing under the laws of Delaware and having an address at 4452 Beltway Drive, Addison, Texas, 75001, USA (“ULURU”). RECITALS WHEREAS, ULURU is the owner of the rights to OraDisc™ A (amlexanox) and Aphthasol Paste (5% amlexanox paste) for the prevention and treatment of aphthous ulcers; WHEREAS, On December 23, 1998, MEDA and ULURU entered into 5% Amlexanox Paste License Agreement, whereas MEDA had been granted the rights to register, market, promote, sell and distribute Aphthasol Paste (5% amlexanox paste) in several European countries (hereinafter referred to as the “Old Agreement”); WHEREAS, the Parties intend to extent the territory of the Old Agreement and to add the promotion and distribution rights for OraDisc™ A (amlexanox); WHEREAS, ULURU desires to grant to MEDA, and MEDA desires to obtain from ULURU, an exclusive license to register, promote, market, sell and distribute the Products (as defined below) and an exclusive right to purchase from ULURU and distribute the Products, all under the terms and subject to the conditions set forth herein; WHEREAS, MEDA and ULURU want to terminate the Old Agreement effective as of the Effective Date and enter into this Agreement; NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein, and for good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1. DEFINITIONS 1.1. Definitions. As used in this Agreement, the following capitalized terms have the meanings indicated below: 1.1.1. “Affiliate” means, in the case of either Party, any corporation, joint venture, or other business entity which directly or indirectly controls, is controlled by, or is under common control with that Party. The term “control,” as used in this definition, means having the power to direct, or cause the direction of, the management and policies of an entity, whether through ownership of voting securities, by contract or otherwise. Notwithstanding the foregoing, for purposes of this Agreement, the term “Affiliate” does not include entities in which a Party or its Affiliates owns a majority of the ordinary voting power to elect a majority of the board of directors but is restricted from electing such majority by contract or otherwise, until such time as such restrictions are no longer in effect. 1.1.2. “Batch” means the volume of finished, packaged Products obtained from a validated Manufacturing run. 1.1.3. “Certificate of Analysis” means the document identifying the results of the Methods of Analysis for a specific Batch of Product in a form agreed to by the Parties in writing but which shall include, without limitation, the applicable Product Batch’s manufacturing date, expiration date, lot number and testing results and data. 1.1.4. “Confidential Information” means either MEDA Confidential Information, ULURU Confidential Information, or both, as the context requires. 1.1.5. “Contract Year” means each consecutive twelve (12) month period during the Term, the first of which shall commence on the first day of the calendar month following the date of Launch and end on the first anniversary thereof. 1.1.6. “Control” means, with respect to any item of information or intellectual property right, the possession, whether by ownership or exclusive license, of the right to grant a license or other right with respect thereto. 1.1.7. “Effective Date” has the meaning set forth in the Preamble. 1.1.8. “EMEA” means (a) the European Medicines Evaluation Agency, London, United Kingdom, or (b) any local regulatory agency or governmental entity which fulfills a role similar to the EMEA, or any successor entities thereto. 1.1.9. “Facility” and / or “Facilities” means any and all facilities regarding the Manufacture of the Products and the supply of the Materials, which are listed in Exhibit B or any subsequent or replacement facilities approved by MEDA. 1.1.10. “Field” means the prevention and treatment of aphthous ulcers. 1.1.11. “Force Majeure Event” has the meaning set forth in Article 11. 1.1.12. “Good Manufacturing Practice” or “GMP” means (a) the then current standards for the manufacture of pharmaceuticals, (b) such standards of good manufacturing practice as are required by the applicable laws and regulations of countries in which the Product is intended to be sold, to the extent such standards are not inconsistent with the then current standards for the manufacture of pharmaceuticals as set forth in the FD&C Act, and (c) any quality requirements set forth in this Agreement or the Quality Agreement attached hereto as Exhibit C. 1.1.13. “Indemnified Party” has the meaning set forth in Section 8.1.3. 1.1.14. “Indemnifying Party” has the meaning set forth in Section 8.1.3. 1.1.15. “Intellectual Property Rights” means Patents, designs, formulae, trade secrets, know-how, industrial models, and technical information Controlled by ULURU and whether now existing or coming into existence during the Term and which are necessary for and/or related to the use or distribution of the Products. 1.1.16. “Invention” means any new or useful method, process, manufacture, compound or composition of matter, whether or not patentable or copyrightable, or any improvement thereof arising during the Term with respect to the Products, its Manufacture and/or use. 1.1.17. “Launch” means the date on which the respective Product is sold by MEDA for the first time to a Third Party for commercial distribution in the Territory. 1.1.18. “Major Countries” shall mean (i) initially France, Germany, Italy, and United Kingdom and (ii) potentially later Spain, provided that ULURU had re-acquired the rights back from Esteve S.A., Spain, in accordance with Section 3.1.5. 1.1.19. “Manufacture,” “Manufactured” or “Manufacturing” means all activities involved in the production of the Products, including, without limitation, the preparation, formulation, finishing, testing, packaging, storage and labeling of the Products and the handling, storage and disposal of any residues or wastes generated thereby. 1.1.20. “Materials” means all materials, including, without limitation, all raw materials, ingredients, packaging supplies and labels, required for the Manufacture of Products. 1.1.21. “MEDA” has the meaning set forth in the Preamble. 1.1.22. “MEDA Confidential Information” means all information, specifications, know-how and data pertaining to MEDA’s business disclosed to ULURU, its Affiliates or its Third Party manufacturer hereunder, including, without limitation, marketing and sales plans, artwork, formats, equipment, logos, drawings, customer lists, regulatory filings, correspondence with the EMEA or any other Regulatory Authority, clinical study data, analytical data, operating procedures and all ordering and sales information. 1.1.23. “MEDA Trademarks” means any trademarks, trade name, trade dress, slogan, logo, or similar item selected by MEDA for use in connection with the Products, including but not limited to the trademark Apthasol®, as listed in Exhibit J. 1.1.24. “Methods of Analysis” means the methods of analysis for the Products which are mutually agreed upon in writing between the Parties and, on a date to be mutually agreed upon by the Parties, attached as an exhibit to this Agreement. 1.1.25. “Net Sales” means, with respect to the Product, the gross invoiced sales amount of the Products sold by MEDA or its Affiliates to non-affiliate Third Parties, after deduction of the following items, to the extent that such deductions are reasonable and actually allowed, taken or incurred, and (provided that such items do not exceed reasonable and customary amounts in the country in which the sale occurred): (a) trade and quantity discounts, net of any give-backs received by MEDA in return; (b) refunds, rebates, governmental rebates, retroactive price adjustments, service allowances and broker’s or agent’s commissions; (c) credits or allowances given for rejection or return of previously sold Products or for wastage replacement actually taken or allowed; and (d) any tax, duties or government charge levied on the sale of Product and borne by MEDA and/or its Affiliates (excluding national, state or local taxes based on income). Such amounts shall be determined from the books and records of MEDA and its Affiliates maintained in accordance with generally accepted accounting principles, consistently applied. Sales of the Products by and between a Party and its Affiliates for further distribution to a Third Party are not sales to Third Parties and shall be excluded from Net Sales calculations for all purposes. 1.1.26. “Old Agreement” shall have the meaning as set fort in the Preamble of this Agreement 1.1.27. “Party” or “Parties” means either MEDA, ULURU or both, as the context requires. 1.1.28. “Patents” shall mean (a) the patents listed in Exhibit D and (b) any and all patents, patent applications, patent disclosures awaiting filing determination, patent divisionals, continuations, continuations-in-part, reissues, re-examinations, renewals and extensions thereof Controlled by ULURU during the Term, within the Territory, which are necessary for the Manufacture, use or distribution of the Products. 1.1.29. “Person” means any natural person, corporation, general partnership, limited partnership, limited liability company, limited liability partnership proprietorship, other business organization, trust, union, association or governmental authority. 1.1.30. “Products” shall mean the Products listed in Exhibit A 1.1.31. “Recall” means any action by any Party to recover title to or possession of any Product sold or shipped to Third Parties or any action to prevent or interrupt the sale or shipment by a Party of the Products to Third Parties that would have been subject to recall if it had been sold or shipped. 1.1.32. “Regulatory Approval” means all consents, permits, approvals, licenses, authorizations, qualifications, notices or orders that are issued or granted by Regulatory Authorities which are required for the manufacture, marketing, promotion, pricing and sale of the Products in a country within the Territory. 1.1.33. “Regulatory Authority” means any domestic or foreign, federal, national, regional, state, county, city, municipal, local or other administrative, legislative regulatory or other governmental authority, agency, department, bureau, commission, or council involved in the granting of Regulatory Approval for the Products in the Territory. 1.1.34. “Rolling Forecast” has the meaning set forth in Section 3.4. 1.1.35. “Seizure” means any action by the EMEA or any other Regulatory Authority to detain or destroy the Products or prevent the release of the Products. 1.1.36. “Specifications” means the specifications for the Products as set forth in the Exhibit E or in the Quality Agreement. 1.1.37. “Supply Failure” shall have the meaning as set forth in Section 3.7.2. 1.1.38. “Term” means, with respect to each country in the Territory, the period commencing on the Effective Date and ending upon the expiration of the last-to-expire patent within the Patents in such country, except as and if sooner terminated in accordance with Article 9. 1.1.39. “Territory” means, (a) initially: (aa) Countries of the Old Agreement, which are: Denmark, Sweden, Norway, Finland, Estonia, Lithuania, Latvia and (bb)New countries, which are (i) European Union countries: Austria, Belgium, Bulgaria, Cyprus, Czech Republic, France, Germany, Hungary, Ireland, Italy, Luxembourg, Malta, Netherlands, Poland, Romania, Slovakia, Slovenia, United Kingdom, and (ii)Non-European Union Countries: Switzerland, Turkey and (iii) Russia and CIS Markets: Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Moldova, Russia, Tajikstan, Ukraine, Uzbekistan and Kyrgyzstan and (b) potentially later Spain, Greece and Portugal provided that ULURU had re-acquired the rights back from Esteve S.A., Spain, in accordance with Section 3.1.5, and any other countries the Parties may agree on to add to this Agreement. 1.1.40. “Third Party” means any Person other than MEDA, ULURU and their respective Affiliates. 1.1.41. “Trademarks” means all ULURU trademarks OraDisc™. 1.1.42. “ULURU” has the meaning set forth in the Preamble. 1.1.43. “ULURU Confidential Information” means all information, specifications (including, without limitation, the Specifications), know-how and data pertaining to the Products and ULURU’s business or its Manufacturing operations disclosed to MEDA or its Affiliates, Third Party manufacturers or distributors hereunder, including, without limitation, all information, Specifications, know-how and data related to the design, implementation, performance and Manufacture of the Products, and any correspondence with the FDA, EMEA or any other Regulatory Authority, clinical study data, analytical data, or operating procedures. 1.2. Construction of Certain Terms and Phrases. Unless the context of this Agreement otherwise requires, (i) words of any gender include each other gender; (ii) words using the singular or plural number also include the plural or singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby” and derivative or similar words refer to this entire Agreement; (iv) the terms “Article” or “Section” refer to the specified Article or Section of this Agreement; and (v) Article and Section headings shall not affect the meaning or construction of any provision of this Agreement. 2. TERMINATION OF THE OLD AGREEMENT 2.1. MEDA and ULURU hereby terminate by mutual agreement the Old Agreement effective as of the Effective Date. 2.2. The Parties hereby agree that neither Party shall have any rights and/or obligations towards the respective other Party resulting from the Old Agreement and/ or its termination. 3. SUPPLY 3.1. Grant of License / Expansion of the Territory. 3.1.1. Subject to the terms and conditions of this Agreement, ULURU hereby grants to MEDA (a) the exclusive right and sub licensable license in the Field under ULURU’s Intellectual Property Rights to market, offer for sale, sell, distribute and import products, including the Products, in the Territory, (b) the exclusive right and sub licensable license in the Field under ULURU’s Intellectual Property Rights to use the Products in the Territory, provided that such right and license is limited to such use as is necessary for MEDA to market, offer for sale, sell, distribute and import and, subject to the terms and conditions set forth in Section 3.8, Manufacture the Products in the Territory, and (c) a exclusive right and sub licensable license to use the Products and all information and Intellectual Property Rights with respect thereto (including, without limitation, data, studies and clinical trials) solely for the purpose of obtaining Regulatory Approvals for the Products. Except as expressly granted herein, ULURU retains all rights in the Intellectual Property Rights and the Products. 3.1.2. Except as specifically provided to the contrary in Section 3.1.1, the license granted in Section 3.1.1 shall not be construed (a) to effect any sale of ULURU´s Intellectual Property Rights or any other proprietary ULURU technology; (b) subject to the terms and conditions set forth in Section 3.8, to grant any license relating to ULURU’s methods of formulating, fabricating and Manufacturing the Products; (c) to grant MEDA any rights in or to the use of the Intellectual Property Rights by implication or otherwise. MEDA shall mark or have marked all containers or packages of the Products in accordance with the patent marking laws of the jurisdiction in which such units of Products are to be used or distributed. 3.1.3. Upon expiration of the Term in any country due to (i)the expiration of the last-to-expire patent within the Patents in such country or (ii) due to a termination of the Agreement for cause by MEDA in accordance with the provisions of Section 3.7.3, 9.4 and/or 9.5, MEDA shall have a non-exclusive, transferable, timely unrestricted license to those licenses set forth in Section 3.1.1, provided that MEDA will pay to ULURU the royalties in accordance with Articles 3.1.3 a)- d) of this Agreement: a) In consideration for the license granted by ULURU to MEDA as set out above in Article 3.1.3, MEDA shall pay to ULURU a royalty of 5 % (five percent) on Net Sales of the Products. b) MEDA will pay to ULURU the royalties quarterly (meaning any calendar quarter ending on 31st March, 30th June, 30th September or 31st December) within 30 (thirty) days after the end of the relevant calendar quarter. The currency of the royalty payment shall be EURO. Each royalty payment shall be accompanied by a statement in a form as set forth in Article 3.9.3d) of this Agreement. c) The rights and obligations of the Parties as to ULURU´s right to inspect and examine MEDA´s books - as laid down in Article 6.5.2 and 6.5.3 of this Agreement shall - apply accordingly. d) It is understood that MEDA´s obligation to pay royalties to ULURU shall cease on a product by product basis upon the expiration of the last-to-expire patent within the Patents in such country. 3.1.4. MEDA is free to decide whether (i) to use the Trademarks in the countries of the Territory or (ii) to register, at MEDA’s expense, and to use alternative MEDA Trademarks for the promotion, distribution and sale of the Products. a) Trademarks In case MEDA decides to use the Trademarks and not to register and use the MEDA Trademarks the following shall apply: On request of MEDA, ULURU agrees to register – at ULURU´s own costs – in the respective countries of the Territory the Trademark Ora Disc. Subject to the terms and conditions of this Agreement, ULURU hereby grants to MEDA an exclusive, non-transferable (except in accordance with a permitted assignment of this Agreement under Section 14.3) license in the Field to use the Trademarks solely in connection with the Manufacture, promotion, marketing, sale and distributionof the Products under this Agreement, within the Territory. Based on the information provided by ULURU, MEDA acknowledges that ULURU is the exclusive owner of the Trademarks and all associated goodwill and registrations. MEDA agrees that it has no rights to use the Trademarks except for the right to use the Trademarks as provided for in this Agreement and all uses of the Trademark by MEDA, and the associated goodwill, shall inure solely to the benefit of ULURU. MEDA further agrees that upon the termination or expiration of this Agreement, all right to use the Trademarks provided to MEDA hereby shall revert fully to ULURU. Except as consistently with this Agreement with respect to the Products, MEDA shall not (a) use the Trademark as part of, or in conjunction with, any other names or Trademarks without ULURU’s prior written approval; (b) use the Trademarks or any confusingly similar marks, terms or designs, except as expressly authorized in this Section 3.1.4; (c) attempt to register any such Trademarks, terms or designs; (d) take any actions inconsistent with ULURU’s ownership of the Trademark and any associated registrations, or attack the validity of the
